United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, CORINTH POST
OFFICE, Corinth, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1530
Issued: May 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2010 appellant filed a timely appeal from an April 20, 2010 decision of the
Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant has established that he sustained more than a 22 percent
impairment of the left upper extremity, for which he received a schedule award.
FACTUAL HISTORY
The Office accepted that on January 8, 2005 appellant, then a 45-year-old city carrier,
slipped and fell on ice, sustaining a left shoulder sprain. Beginning on March 18, 2005, he was
followed by Dr. Richard A. Saunders, an attending Board-certified orthopedic surgeon, who
1

5 U.S.C. § 8101 et seq.

diagnosed left acromioclavicular arthropathy, synovitis and impingement related to the
January 8, 2005 injury. On June 22, 2006 Dr. Saunders performed arthroscopic subacromial
decompression of the left shoulder with an open Mumford resection of the distal clavicle,
removing one centimeter of bone. The Office authorized these procedures. Appellant returned
to light duty on August 30, 2006 and to full duty in early 2007.
In a June 8, 2007 report, Dr. Saunders opined that appellant had reached maximum
medical improvement. Appellant obtained ranges of motion for the left shoulder. Referring to
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (hereinafter), Dr. Saunders found that according to Figure 16-40,
page 476,2 flexion limited to 120 degrees equaled a four percent impairment of the left upper
extremity and extension limited to 38 degrees equaled a one percent impairment. He combined
the two impairments to equal five percent. Referring generally to pages 474 to 479 of the
A.M.A., Guides, Dr. Saunders also found a four percent impairment for internal rotation limited
to 30 degrees and a one percent impairment for external rotation limited to 35 degrees. He
combined the rotation impairments to equal five percent. Dr. Saunders also found a three
percent impairment for abduction limited to 110 degrees. He then combined the 5, 5 and 3
percent impairments to equal a 13 percent impairment of the left upper extremity.
On July 19, 2007 appellant claimed a schedule award. The Office referred the medical
record and a statement of accepted facts to an Office medical adviser for an impairment
evaluation. In a September 7, 2007 report, the medical adviser found that appellant had reached
maximum medical improvement. He noted that Dr. Saunders correctly utilized Figure 16-43,
page 4773 of the A.M.A., Guides to determine the abduction/adduction impairments and Figure
16-46, page 4794 to determine the rotation impairments. The medical adviser found an
additional 10 percent impairment for open resection of the distal clavicle under Table 16-27,
page 506.5 He combined the 13 percent and 10 percent ratings to equal a 23 percent impairment
of the left upper extremity.
By decision dated January 9, 2008, the Office granted appellant a schedule award for a 23
percent impairment of the left upper extremity. The period of the award ran from June 8, 2007 to
September 30, 2008.
Dr. Saunders submitted periodic reports from January to September 2008 diagnosing
recurrent impingement of the left shoulder. On November 6, 2008 he performed arthroscopic
left rotator cuff repair. Appellant returned to restricted duty in March 2009.
2

Figure 16-40, page 476 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Flexion and Extension of Shoulder.”
3

Figure 16-43, page 477 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Abduction and Adduction of Shoulder.”
4

Figure 16-46, page 479 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Internal and External Rotation of Shoulder.”
5

Table 16-27, page 506 of the fifth edition of the A.M.A., Guides is entitled “Impairment of the Upper Extremity
After Arthroplasty of Specific Bones or Joints.”

2

Dr. Saunders submitted progress notes through October 2009 finding worsening left
shoulder pain and stiffness, impingement with abduction and forward flexion and atrophy of the
deltoid, supraspinatus and infraspinatus. The rotator cuff remained intact.
On December 28, 2009 appellant claimed an additional schedule award. In a January 5,
2010 letter, the Office advised him to obtain an updated impairment rating from his physician
utilizing the sixth edition of the A.M.A., Guides, in effect as of May 1, 2009.
In a December 13, 2009 report, Dr. Saunders stated that appellant had attained maximum
medical improvement following the November 6, 2008 rotator cuff repair. Referring to the sixth
edition of the A.M.A., Guides, he opined that appellant had a grade 2 modifier for Functional
History (GMFH) due to severe left shoulder pain with overhead work and weakness in the left
arm. Dr. Saunders found a grade 3 modifier for Physical Examination (GMPE) due to a severe
decrease in functioning compared to the uninjured side, with internal rotation limited to 70
degrees and severe atrophy of the supraspinatus. He also found that, according to Table 15-5,6
appellant had a class 1 diagnosis-based impairment (CDX) for left shoulder impingement with a
rotator cuff tear, which he graded at “C” or seven percent. Dr. Saunders also found a grade 2
modifier for Clinical Studies (GMCS) for a rotator cuff tear confirmed by MRI scan. Applying
the net adjustment formula on page 411 of the A.M.A., Guides, (GMFH - CDX) + (GMPE CDX) + (GMCS - CDX), he calculated that (2-1) + (3-1) + (2-1) or 1 + 2 + 1, equaled a net
adjustment of four, indicating a seven percent impairment of the left upper extremity based on
the primary diagnosis.
On February 17, 2010 the Office referred the medical record and statement of accepted
facts to an Office medical adviser for an impairment evaluation. In a February 17, 2010 report, a
medical adviser reviewed the medical and surgical history, noting that a “previous schedule
award was granted on January 9, 2008 for a 22 percent [impairment] of the left upper extremity.”
He concurred with Dr. Saunders’ December 11, 2009 impairment rating and application of the
A.M.A., Guides. The medical adviser agreed with Dr. Saunders’ finding of a grade modifier of
four, elevating the default value of five to E, equaling a seven percent impairment of the left
upper extremity.
By decision dated April 20, 2010, the Office issued appellant a schedule award for a
seven percent impairment of the left upper extremity. The period of the award ran from
December 11, 2009 to May 12, 2010. The decision does not mention the January 9, 2008
schedule award for a 22 percent impairment of the left upper extremity.
LEGAL PRECEDENT
The schedule award provisions of the Act7 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
6

Table 15-5, page 403 of the sixth edition of the A.M.A., Guides is entitled “Shoulder Regional Grid: Upper
Extremity Impairments.”
7

5 U.S.C. §§ 8101-8193.

3

determined. The method used in making such determination is a mater which rests in the sound
discretion of the Office. For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the Office as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.8 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides, published in
2008.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition CDX, which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.11 The net adjustment formula is (GMFH - CDX) + (GMPE -CDX) + (GMCS CDX).
ANALYSIS
On January 9, 2008 the Office issued a schedule award for a 22 percent impairment of the
left upper extremity, based on impairments from an accepted left shoulder sprain, subacromial
decompression and open resection of the distal clavicle. Appellant claimed an additional
schedule award after undergoing a November 6, 2008 arthroscopic left rotator cuff repair.
Dr. Saunders, an attending Board-certified orthopedic surgeon, submitted a December 13, 2009
report finding a seven percent impairment of the left upper extremity according to the sixth
edition of the A.M.A., Guides. An Office medical adviser concurred with Dr. Saunders’
impairment rating of seven percent. Based on these opinions, the Office issued an April 20,
2010 schedule award for a seven percent impairment of the left upper extremity. However, it is
unclear if the April 20, 2010 schedule award was for an additional 7 percent impairment greater
than the 22 percent awarded on January 9, 2008 or if it was a duplicate award issued in error.
The Office medical adviser noted the January 9, 2008 schedule award in his February 17,
2010 report. However, he did not state whether he interpreted the 7 percent impairment rating
offered by Dr. Saunders on December 13, 2009 as the total impairment of the left arm or an
additional impairment above the 22 percent already paid. The Office’s April 20, 2010 decision
does not mention the January 9, 2008 schedule award. Therefore, it is not clear whether the
Office found an additional seven percent impairment of the left upper extremity or mistakenly
issued a duplicate schedule award. This issue requires clarification.
On remand of the case, the Office will conduct appropriate development to determine if
the April 20, 2010 schedule award for a 7 percent left upper extremity impairment was in
8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

See FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
11

A.M.A., Guides (6th ed., 2008), pp. 494-531.

4

addition to the January 9, 2008 award for a 22 percent impairment of the left arm. Following this
and all other development deemed necessary, it will issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for decision. The case will be remanded to
the Office for additional development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 20, 2010 is set aside and the case remanded to the Office
for further action consistent with this decision and order.
Issued: May 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

